Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rader, J.), rendered January 24, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record of the plea proceedings indicates that in return for the bargained-for plea, the defendant voluntarily and expressly waived his right to raise on appeal any question with respect to the admissibility of his confession and certain physical evidence. Accordingly, the defendant’s arguments on these issues must be rejected (see, People v Williams, 36 NY2d 829, cert denied 423 US 873).
We have reviewed defendant’s remaining arguments and find them to be unpreserved for appellate review, and in any event, without merit (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Lowrance, 41 NY2d 303; People v Serrano, 15 NY2d 304; People v Martinez, 127 AD2d 855; People v Barton, 103 AD2d 750; Strickland v Washington, 466 US 668, reh denied 467 US 1267; People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.